       Case 4:18-cr-00090-BMM Document 215 Filed 03/17/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-18-90-GF-BMM-3
               Plaintiff,
      vs.

SHEVYN EUGENE MARSHALL,                                 ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on March 17, 2021. (Doc. 214.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
       Case 4:18-cr-00090-BMM Document 215 Filed 03/17/21 Page 2 of 3



      Judge Johnston conducted a revocation hearing on March 16, 2021. (Doc.

212.) The United States accused Marshall of violating his conditions of supervised

release 1) by failing to report for substance abuse testing; 2) by failing to compete

his substance abuse treatment program; and 3) by failing to complete his

community service at the rate directed by his probation officer. (Doc. 177.)

      At the revocation hearing, Marshall admitted to violation the conditions of

his supervised release 1) by failing to report for substance abuse testing; 2) by

failing to compete his substance abuse treatment program; and 3) by failing to

complete his community service at the rate directed by his probation officer (Doc.

212.) Judge Johnston found that the violations Marshall admitted proved to be

serious and warranted revocation, and recommended that Marshall receive a

custodial sentence of 1 month, with 21 months supervised release. Marshall

should receive credit for time served. (Doc 214.) Marshall was advised of his

right to appeal and his right to allocute before the undersigned and waived those

rights. (Doc. 212.) The violations prove serious and warrant revocation of

Marshall’s supervised release. The Court finds no clear error in Judge Johnston’s

Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 214) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Shevyn Eugene Marshall be sentenced to the custody
       Case 4:18-cr-00090-BMM Document 215 Filed 03/17/21 Page 3 of 3



of the United States Bureau of Prisons for 1 months, with credit for time served,

with 21 months supervised release to follow.

      DATED this 17th day of March, 2021.
